              Case 3:18-cv-04312-VC Document 86 Filed 05/06/19 Page 1 of 12


     Christopher D. Banys (SBN 230038)
 1
     Richard C. Lin       (SBN 209233)
 2   Jennifer L. Gilbert  (SBN 255820)
     cdb@banyspc.com
 3   rcl@banyspc.com
     jcl@banyspc.com
 4   BANYS, P.C.
     1030 Duane Avenue
 5
     Santa Clara, CA 95054
 6   Telephone: (650) 308-8505
     Facsimile: (650) 353-2202
 7
     Attorneys for Plaintiffs and the Proposed
 8   Classes
 9   (Additional counsel listed on signature page)
10
                                     UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   JORGE BERMUDEZ, VIRGINIA                 Case No. 3:18-cv-04312-VC
     VALDEZ, and ANGELICA PEDROZO, as
15   individuals, and on behalf of all others JOINT CASE MANAGEMENT STATEMENT
     similarly situated,
16
                       Plaintiffs,                   Date: May 14, 2019
17   v.                                              Time: 2:30 p.m.
                                                     Courtroom: 4, 17th Floor
18   SERVICE EMPLOYEES                               Judge: Hon. Vince Chhabria
     INTERNATIONAL UNION, LOCAL 521,
19   and COUNTY OF SANTA CLARA,
20                     Defendants.
21

22

23

24

25

26

27

28
     JOINT CASE MANAGEMENT STATEMENT                                         CASE NO. 3:18-CV-04312-VC

     145529\991787
               Case 3:18-cv-04312-VC Document 86 Filed 05/06/19 Page 2 of 12



 1            Pursuant to this Court’s April 23, 2019 Order (Dkt. No. 84), the parties jointly submit this
 2   Case Management Statement in advance of the further telephonic case management conference to
 3   be held on May 14, 2019, at 2:30 p.m.
 4                                        DESCRIPTION OF CASE
 5
         1.    JURISDICTION AND SERVICE
 6
              This court has subject matter jurisdiction over Plaintiffs’ claims under 28 U.S.C. §§ 1331
 7
     and 1343 because this case arises out of Plaintiffs’ and the proposed classes’ alleged deprivation
 8
     of rights under the Constitution of the United States. Plaintiffs contend that this Court also has
 9
     supplemental jurisdiction over Plaintiffs’ related state-law claims under 28 U.S.C. § 1367 as well
10
     as declaratory relief jurisdiction under 28 U.S.C. § 2201. Defendants contend that while
11
     Plaintiffs’ state-law claims fall within the Court’s supplemental jurisdiction under 28 U.S.C.
12
     §1367, those claims are preempted by the Meyers-Milias-Brown Act and must be addressed to the
13
     California Public Employment Relations Board rather than to this Court. Venue is proper in this
14
     court under 28 U.S.C. §§ 1391(b)(1) and (2) because one or more of the defendants reside in this
15
     judicial district and all defendants are residents of this State (within the meaning 28 U.S.C. §
16
     1391(c)) and because a substantial part of the events or omissions giving rise to the claim
17
     occurred, and a substantial part of property that is the subject of this action is situated, in this
18
     judicial district. No party remains to be served.
19
         2.    FACTS
20
              Plaintiff’s Statement: Plaintiffs are three employees in the Department of Employment
21
     and Benefit Services (“DEBS”) of the County. Local 521 is a union that represents County
22
     employees as well as other public-sector employees in California. Under a collective bargaining
23
     agreement between Local 521 and the County, all County employees are required as a condition
24
     of their employment to either: 1) become a member of Local 521 and pay union dues to Local
25
     521, or 2) remain a non-member but still pay some form of fair share service fees and/or agency
26
     fees to Local 521. In addition, members of Local 521 are not allowed to terminate their
27
     membership with the union except for during a small window of time near the end of the term of
28

     JOINT CASE MANAGEMENT STATEMENT                     1                        CASE NO. 3:18-CV-04312-VC
              Case 3:18-cv-04312-VC Document 86 Filed 05/06/19 Page 3 of 12



 1   the agreement. Local 521 has entered into collective bargaining agreements with other public-
 2   sector employers in California that contain similar terms.
 3          Plaintiffs were at various times over the past four years either: 1) a non-member of Local
 4   521 who was required to pay fair share service fees and/or agency fees to Local 521; or 2) a
 5   member of Local 521 who was required to pay union dues to Local 521. These fees and dues
 6   were regularly deducted from Plaintiffs’ paychecks, even though Plaintiffs did not want to pay
 7   them. Plaintiffs allege that, under the Supreme Court’s recent decision in Janus v. American
 8   Federation of State, County, and Municipal Employees, Council 31, 138 S.Ct. 2448 (2018),
 9   Defendants’ policies and practices with respect to requiring Plaintiffs and other public-sector
10   employees to pay union dues or fees to Local 521 as a condition of their employment violated
11   their First Amendment rights. Plaintiffs also allege that Defendants improperly coerced Plaintiffs
12   and other public-sector employees to become members of Local 521, and restricted their ability to
13   later terminate their membership with the union, also in violation of their First Amendment rights.
14          On April 16, 2019, this Court issued an order granting in part and denying in part
15   Defendants’ motion for summary judgment. (Dkt. No. 82). As part of its order, the Court
16   dismissed all claims asserted by the three named Plaintiffs except for those related to Plaintiff
17   Virginia Valdez’s allegation that she was improperly restricted from terminating her membership
18   with Local 521. (See id.). Thus, since all claims asserted by Plaintiffs Jorge Bermudez and
19   Angelica Pedrozo have been dismissed by the Court, the information provided by Plaintiffs’
20   counsel in this Joint Case Management Statement pertain solely to the remaining claims of
21   Plaintiff Valdez, who is referred to herein as “Plaintiff.”
22          Defendants’ Statement:
23          Defendants address only the remaining claim(s) of Plaintiff Virginia Valdez regarding her
24   alleged attempt to terminate her membership in Local 521, since (as noted above by Plaintiffs),
25   the Court has dismissed all other claims. Ms. Valdez is a County employee covered under a
26   collective bargaining agreement with Local 521. She voluntarily joined the union and expressly
27   consented to have membership dues deducted from her paychecks for all of the respective
28

     JOINT CASE MANAGEMENT STATEMENT                    2                      CASE NO. 3:18-CV-04312-VC
              Case 3:18-cv-04312-VC Document 86 Filed 05/06/19 Page 4 of 12



 1   statutory periods for each of the claims she now asserts. She voluntarily signed up to become a
 2   member of Local 521 in 2000 and notified Local 521 of her desire to resign her membership and
 3   cease dues deductions in August 2018. Defendant Local 521 has honored Plaintiff Valdez’s
 4   request to resign her membership in Local 521, has ceased all deductions of dues or agency fees
 5   from her wages, and has fully reimbursed her with interest for any lapse between the time she
 6   notified Local 521 of her resignation and the time Defendants were able to process her request
 7   and stop further dues deductions. Plaintiff Valdez was not in any way coerced to become a
 8   member of Local 521, and, indeed, she served as a shop steward, a voluntary position within the
 9   Union that requires a high level of commitment and additional responsibility, during the period of
10   time that she alleges she was coerced to be a member.
11           Because, in response to Defendants’ motion for summary judgment, Plaintiff Valdez
12   disclaimed the allegations in the First Amended Complaint regarding her 2017 attempt to resign
13   from Local 521, and instead asserted new and vague allegations regarding a 2016 attempt to
14   resign, Local 521 is unsure of the facts on which Plaintiff Valdez is relying with regard to her sole
15   remaining claim regarding restrictions upon resignation. For that reason, Defendants respectfully
16   request that the Court order her to set forth the factual and legal allegations underlying her claim
17   in a short and plain statement, either in the form of a Second Amended Complaint or in some
18   other document that will be binding upon her, with sufficient detail as to the alleged events to
19   provide Defendants with an understanding of the claim she now seeks to litigate in this case.
20      3.     PRINCIPAL LEGAL ISSUES IN DISPUTE
21           With respect to the remaining claims in the case regarding Plaintiff Valdez’s allegation
22   that she was improperly restricted from terminating her membership from Local 521, Plaintiff has
23   identified the following principal legal issues in dispute:
24           (a)    Whether Defendants’ policies and practices with respect to limiting the ability of
25   Plaintiff Valdez and the proposed class members to terminate their membership with the union is
26   unconstitutional;
27

28

     JOINT CASE MANAGEMENT STATEMENT                    3                      CASE NO. 3:18-CV-04312-VC
              Case 3:18-cv-04312-VC Document 86 Filed 05/06/19 Page 5 of 12



 1           (b)    If Defendants are obligated to refund union dues that have been unlawfully
 2   extracted, the time period for which such dues must be refunded.
 3           Defendants have identified the following principal legal issues in dispute:
 4           (a)    Whether Plaintiff Valdez’s claims are barred by the applicable statutes of
 5   limitations.
 6           (b)    Whether Plaintiff Valdez’s state law claims are pre-empted by the Meyers-Milias-
 7   Brown Act and the jurisdiction of the California Public Employment Relations Board.
 8           (c)    Whether temporal restrictions on terminating union membership and/or
 9   withdrawing financial support from the union are enforceable.
10           (d)    Whether any alleged restriction on Plaintiff Valdez’s ability to resign her union
11   membership involved conduct under color of state law.
12           (e)    Whether Defendants acted in good faith reliance on existing law.
13           (f)    Whether Plaintiff Valdez has standing to represent any class or sub-class proposed
14   in the First Amended Complaint; and
15           (g)    Whether any classes or subclasses can appropriately be certified.
16      4.     MOTIONS
17           There are no pending motions at this time. Plaintiff anticipates filing a motion for class
18   certification as discussed in Section 9 below. Defendants are evaluating filing a motion for
19   judgment on the pleadings and/or a motion for summary judgment as to Plaintiff Valdez’s
20   remaining claims.
21      5.     AMENDMENT OF PLEADINGS
22           The parties presently do not anticipate that they will need to add any additional claims,
23   counterclaims or affirmative defenses. However, as noted above in Section 2, Defendants
24   respectfully request that Plaintiff Valdez set forth the factual and legal basis of her remaining
25   claim, either in the form of a Second Amended Complaint or in some other document that will be
26   binding upon her, so that they have an understanding of the claim she seeks to litigate in this case.
27   Defendants request that she be ordered to do so before Plaintiff serves any discovery requests as
28

     JOINT CASE MANAGEMENT STATEMENT                   4                       CASE NO. 3:18-CV-04312-VC
              Case 3:18-cv-04312-VC Document 86 Filed 05/06/19 Page 6 of 12



 1   to that claim. Otherwise, the parties propose July 12, 2019 as the deadline for amending the
 2   pleadings for all other purposes.
 3      6.     EVIDENCE PRESERVATION
 4           The parties have reviewed the Northern District of California’s Guidelines Relating to the
 5   Discovery of Electronically Stored Information and met and conferred pursuant to Federal Rule of
 6   Procedure 26(f) regarding reasonable and proportionate steps taken to preserve evidence relevant
 7   to the issues reasonably evident in this action. The parties will take reasonable steps to preserve
 8   documents relating to the issues presented in Plaintiffs’ First Amended Complaint based on their
 9   current understanding of the issues. The parties will also take reasonable steps to preserve
10   documents relating to the issues presented in subsequent amendments of the First Amended
11   Complaint, based on their understanding of the issues at the time. Such reasonable steps shall
12   include issuing document preservation instructions to the key individuals likely to have such
13   documents, directing such individuals to take affirmative steps to preserve such documents,
14   whether in hardcopy or electronic form, and to suspend applicable document destruction/deletion
15   procedures.
16      7.     DISCLOSURES
17           The parties agree to exchange initial disclosures pursuant to Fed. R. Civ. P. 26(a) on or
18   before June 28, 2019.
19      8.     DISCOVERY
20           (a)    Discovery Taken to Date: None.
21           (b)    Anticipated Scope of Discovery: The parties anticipate discovery on Plaintiff’s
22                  claims regarding Defendants alleged unlawful practices regarding the handling of
23                  membership termination requests with Local 521, Defendants’ affirmative
24                  defenses thereto, and prayers for relief.
25           (c)    Limits on Discovery:
26                  The parties agree that the default limits with respect to discovery under the Federal
27                  Rules of Civil Procedure should apply.
28

     JOINT CASE MANAGEMENT STATEMENT                   5                      CASE NO. 3:18-CV-04312-VC
              Case 3:18-cv-04312-VC Document 86 Filed 05/06/19 Page 7 of 12



 1           (d)         Electronic Discovery: The parties have discussed issues relating to the
 2                       preservation of e-discovery and will continue to meet and confer regarding the
 3                       standards for e-discovery and electronically stored information in this case.
 4           (e)         Discovery Plan:
 5                      i.    Protective Order: The parties do not presently anticipate a need for any
 6                            protective order in the case, but agree to meet and confer on and submit a
 7                            proposed Stipulated Protective Order should the parties later determine that a
 8                            protective order is necessary.
 9                   ii.      Privilege Logs: The parties agree that communications between the parties and
10                            their counsel of record regarding this case do not need to be logged on a
11                            privilege log.
12                  iii.      Method of Service: The parties agree to service by email of all correspondence
13                            and discovery. The parties further agree that each will provide a list of email
14                            addresses for service to the other, and that each party will provide service to
15                            each email address on the list.
16      9.     CLASS ACTIONS
17           Plaintiff’s Statement: In accordance with Civil L.R. 16-9(b), Plaintiff states as follows:
18           a. This action is maintainable as a class action under Federal Rule of Civil Procedure
19                 23(a), (b)(1), (b)(2), and (b)(3).
20           b. The proposed class is:
21                 i.        The “Termination Class,” which comprises: Each and every individual who: (1)
22                           worked for a public-sector employer; (2) notified Local 521 that he/she no longer
23                           wished to be a member of Local 521 or to pay any Local 521 union dues; and (3)
24                           had such dues deducted from the money paid to him/her by his/her employer
25                           even after providing such notice.
26           Alternatively, Plaintiff has also identified the following proposed subclass:
27

28

     JOINT CASE MANAGEMENT STATEMENT                           6                    CASE NO. 3:18-CV-04312-VC
               Case 3:18-cv-04312-VC Document 86 Filed 05/06/19 Page 8 of 12



 1                  ii.    The “County Termination Subclass,” which comprises: Each and every
 2                         individual who: (1) worked for the County; (2) notified Local 521 that he/she no
 3                         longer wished to be a member of Local 521 or to pay any Local 521 union dues;
 4                         and (3) had such dues deducted from the money paid to him/her by the County
 5                         even after providing such notice.
 6            c.          The requirements of Rule 23 will be satisfied. Plaintiff maintains that discovery
 7   will reveal additional facts demonstrating that this case should be maintained under Rule 23, but
 8   investigation by counsel to date indicates that: (1) the number of proposed class members is likely
 9   to be on the order of hundreds to thousands of individuals; (2) Defendants’ policies and practices
10   with respect to the handling of union membership termination are common across the proposed
11   class and subclass; (3) these common policies and practices can be proven with common
12   evidence, including but not limited to collective bargaining agreements that set forth these
13   common policies and practices; and (4) Defendants maintain records of union membership and
14   the deduction of union dues from public employees that will show the extent of the unlawful
15   deductions of such dues and fees.
16            d.          Plaintiff proposes to file a motion for class certification by November 1, 2019.
17            Defendants’ Statement:
18      This action cannot appropriately be maintained as a class action on behalf of the identified
19   class or any other class.
20      10.        RELATED CASES
21            There are two cases that are related to the present action: Hough v. Service Employees
22   International Union Local 521, et al., Case No. 3:18-cv-04902-VC (N.D. Cal.), and Aliser, et al.
23   v. SEIU California, et al., Case No. 3:19-cv-00426-VC (N.D. Cal.).
24      11.        RELIEF
25            Plaintiff seeks damages and/or restitution from Defendants for the union dues that
26   Defendants unlawfully obtained from Plaintiff and the proposed class and subclass. Plaintiff also
27   seeks an order declaring Defendants’ actions to be unlawful and enjoining Defendants from
28

     JOINT CASE MANAGEMENT STATEMENT                        7                      CASE NO. 3:18-CV-04312-VC
                Case 3:18-cv-04312-VC Document 86 Filed 05/06/19 Page 9 of 12



 1   performing further unlawful acts as alleged in the complaint. Plaintiff also seeks pre-judgment
 2   and post-judgment interest on any amounts awarded, reasonable attorneys’ fees, costs, and
 3   expenses under 42 U.S.C. § 1988, and for such other and further relief as the Court may deem
 4   proper.
 5             Defendants do not believe any relief is warranted. Plaintiff Valdez is not entitled to any
 6   damages, and injunctive and declaratory relief are unnecessary and unwarranted.
 7      12.     SETTLEMENT AND ADR
 8             There have been no settlement discussions between the parties to date. With respect to
 9   ADR, the parties agree to engage in a settlement conference before a magistrate judge.
10      13.     CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
11             The parties do not consent to have a magistrate judge conduct all further proceedings
12   including trial and entry of judgment.
13      14.     OTHER REFERENCES
14             The parties do not believe that this case is suitable for reference to binding arbitration, a
15   special master, or the Judicial Panel on Multidistrict Litigation.
16      15.     NARROWING OF ISSUES
17             None.
18      16.     EXPEDITED SCHEDULE
19             Because of the nature of the claims and defenses in this action, the parties submit that this
20   is not the type of case that can be handled on an expedited basis or with short-circuited
21   procedures.
22      17.     SCHEDULING
23             The parties’ proposed schedules are set forth below:
24

25                                                                Parties’ Proposed Date
                         Event
26      Deadline to disclose opening expert            January 10, 2020
        witnesses pursuant to Fed. R. Civ. P.
27      26(a)(2)
28

     JOINT CASE MANAGEMENT STATEMENT                      8                       CASE NO. 3:18-CV-04312-VC
              Case 3:18-cv-04312-VC Document 86 Filed 05/06/19 Page 10 of 12


        Deadline to disclose rebuttal expert          February 7, 2020
 1
        witnesses pursuant to Fed. R. Civ. P.
 2      26(a)(2)

 3      Close of all discovery                        March 6, 2020
 4      Deadline for filing dispositive motions       April 2, 2020
 5
        Pretrial conference                           June 8, 2020, 1:30 p.m., if no dispositive
 6                                                    motions filed. Otherwise, 60 days after
                                                      resolution of dispositive motions.
 7      Trial                                         June 22, 2020 or as soon thereafter as the
                                                      Court’s calendar permits, if no dispositive
 8
                                                      motions filed. Otherwise, trial date to be set
 9                                                    at the Pretrial Conference.

10      18.     TRIAL

11            A jury demand has been made. The parties’ proposal regarding the trial date is set forth

12   above. Plaintiff estimates that the expected length of trial is five days.

13      19.     DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

14            Plaintiff’s Statement: Plaintiff has filed the Certifications of Interested Entities or

15   Persons required by Civil Local Rule 3-15. Aside from the parties and the proposed classes and

16   subclasses, Plaintiff is not aware of any such entities or persons.

17            Defendants’ Statement: Local 521 has filed the Certification of Interested Entities or

18   Persons required by Civil Local Rule 3-15. Aside from the parties, Local 521 is not aware of any

19   such entities or persons. As a “governmental entity or its agencies,” the County is not required to

20   file a Certification pursuant to Civil Local Rule 3-15.

21      20.     PROFESSIONAL CONDUCT

22            All attorneys of record for the parties have reviewed the Guidelines for Professional

23   Conduct for the Northern District of California.

24      21.     OTHER MATTERS

25            None.

26

27

28

     JOINT CASE MANAGEMENT STATEMENT                    9                         CASE NO. 3:18-CV-04312-VC
           Case 3:18-cv-04312-VC Document 86 Filed 05/06/19 Page 11 of 12


     Dated: May 6, 2019                    Respectfully submitted,
 1

 2
                                           /s/ Richard C. Lin____________
 3                                         Christopher D. Banys (State Bar No. 230038)
 4                                         Richard C. Lin        (State Bar No. 209233)
                                           Jennifer L. Gilbert   (State Bar No. 255820)
 5                                         cdb@banyspc.com
                                           rcl@banyspc.com
 6                                         jcl@banyspc.com
                                           BANYS, P.C.
 7                                         1030 Duane Avenue
 8                                         Santa Clara, CA 95054
                                           Telephone: (650) 308-8505
 9                                         Facsimile: (650) 353-2202

10                                         Attorneys for Plaintiffs and the Proposed
                                           Classes
11

12

13
                                           /s/ Jeffrey B. Demain
14                                         CAREN P. SENCER, Bar No. 233488
                                           KERIANNE R. STEELE, Bar No. 250897
15                                         ERIC J. WIESNER, Bar No. 259672
                                           WEINBERG, ROGER & ROSENFELD
16                                         A Professional Corporation
                                           1001 Marina Village Parkway, Suite 200
17                                         Alameda, California 94501
                                           Telephone (510) 337-1001
18                                         Fax (510) 337-1023
                                           E-Mail: csencer@unioncounsel.net
19                                         ksteele@unioncounsel.net
                                           ewiesner@unioncounsel.net
20                                         courtnotices@unioncounsel.net

21                                         JEFFREY B. DEMAIN, Bar No. 126715
                                           SCOTT A. KRONLAND, Bar No. 171693
22                                         P. CASEY PITTS, Bar No. 262463
                                           ALTSHULER BERZON LLP
23                                         177 Post Street, Suite 300
                                           San Francisco, California 94108
24                                         Telephone: (415) 421-7151
                                           Facsimile: (415) 362-8064
25                                          E-Mail: jdemain@altshulerberzon.com
                                            skronland@altshulerberzon.com
26                                          cpitts@altshulerberzon.com

27
                                               Attorneys for Defendant
28                                             SERVICE EMPLOYEES

     JOINT CASE MANAGEMENT STATEMENT      10                     CASE NO. 3:18-CV-04312-VC
             Case 3:18-cv-04312-VC Document 86 Filed 05/06/19 Page 12 of 12


                                                          INTERNATIONAL UNION, LOCAL
 1
                                                          521
 2

 3

 4                                                        /s/ Nancy J. Clark_______________
                                                          NANCY J. CLARK (S.B. #157839)
 5
                                                          OFFICE OF THE COUNTY COUNSEL
 6                                                        70 West Hedding Street, East Wing,
                                                          Ninth Floor
 7                                                        San Jose, California 95110-1770
                                                          Telephone: (408) 299-5900
 8                                                        Facsimile: (408) 292-7240
 9
                                                          Attorneys for Defendant
10                                                        COUNTY OF SANTA CLARA

11

12

13

14          I, Richard C. Lin, am the ECF User whose ID and password are being used to file

15   this JOINT CASE MANAGEMENT STATEMENT. In compliance with Civil Local Rule

16   5-1(i)(3), I hereby attest that counsel whose e-signatures appear on the foregoing page have

17   concurred with this filing.

18
                                                          /s/ Richard C. Lin________
19                                                        Richard C. Lin

20

21

22

23

24

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT                 11                     CASE NO. 3:18-CV-04312-VC
